Citation Nr: 1734826	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to September 1972, December 1995 to August 1996, and July 2001 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing has been associated with the record.

In April 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Board remanded this case in order to provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal and, thereafter, obtain them, to specifically include those pertaining to his knee surgeries in 1994 and 1997 and any claim for Worker's Compensation; obtain copies of all outstanding service treatment records from Walter Reed and Ft. Meade (as the Veteran reported treatment at such facilities in 2002) as well as the Veteran's military personnel file and National Guard personnel files; and afford him a VA examination so as to determine the etiology of his left knee disorder.

Thereafter, in June 2016, the AOJ sent the Veteran a letter in which he was requested to identify any outstanding treatment records referable to his claim for service connection for a left knee disorder, to specifically include those pertaining to his knee surgeries in 1994 and 1997 and any claim for Worker's Compensation.  However, such letter was returned as undeliverable in August 2016.  While a February 2017 deferred rating decision directed that such letter again be sent to the Veteran at his new address, there is no indication in the file that such was in fact provided to him.  Therefore, another remand is necessary in order to afford the Veteran an opportunity to identify any outstanding treatment referable to his instant claim, to include those pertaining to his knee surgeries in 1994 and 1997 and any claim for Worker's Compensation. 

Also in June 2016, the AOJ contacted VA's Records Management Center (RMC) and requested all outstanding service treatment records from Walter Reed and Ft. Meade.  In January 2017, the RMC indicated that they had no records responsive to such request and the Veteran was advised of such fact later that month.  Further, as he reported that he did not receive such letter, it was again sent to him in April 2017.  However, while the AOJ requested such records from the RMC, there is no indication that a search was conducted under the facility names.  Therefore, another remand is necessary in order to attempt to obtain records from Walter Reed and Ft. Meade. 

Further, in June 2016, the AOJ sent a request to the Adjutant General of Mississippi for copies of all of the Veteran's records pertaining to his National Guard service.  Later in June 2016, the Adjutant General of Mississippi's office replied that they had no records responsive to the AOJ's request and advised the AOJ to contact the National Personnel Records Center (NPRC).  However, as noted in the Board's April 2016 remand, the AOJ has undertaken extensive efforts to attempt to obtain the Veteran's service treatment records, to include through NPRC, as documented in an August 2011 Formal Finding of Unavailability memorandum.  Consequently, it would be futile to contact NPRC in regard to such records.  However, while the AOJ requested records pertaining to the Veteran's National Guard service from the state of Mississippi, he reported at his July 2016 VA examination that he served in the Ohio and Michigan National Guards.  Furthermore, his November 2010 claim reflects that he entered the National Guard in Ohio in June 1976 and separated in Michigan in January 2006.  Therefore, a remand is necessary in order to attempt to obtain such records from custodians in such states.

Finally, the Veteran was afforded a VA examination in July 2016 in order to ascertain the etiology of his left knee disorder.  However, the Board notes that any evidence received as a consequence of this remand may materially affect the June 2016 VA examiner's findings.  Therefore, if any additional evidence is received as a consequence of this remand, the record should be forwarded to the June 2016 VA examiner for an addendum opinion that considers the newly received evidence.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include those pertaining to his knee surgeries in 1994 and 1997 and any claim for Worker's Compensation.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the appropriate service department and/or records custodian(s) with a request for copies of all outstanding service treatment records from Walter Reed and Ft. Meade, which may include conducting a search under the facility names (rather than the Veteran's name), for 2002, and his National Guard personnel files from the states of Ohio and Michigan so as to ascertain his dates of active duty, active duty for training, and inactive duty for training.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  If any records are obtained as a result of the foregoing actions, forward the record to the VA examiner who offered the June 2016 opinion regarding the etiology of the Veteran's left knee disorder.  The record and a copy of this Remand must be made available to the examiner.  If the June 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The examiner should review the newly received evidence and be requested to revisit her opinions as to the following inquiries:

(A)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran's left knee disorder had its onset directly during any period of active duty, active duty for training, or inactive duty for training, or is otherwise causally related to any event or circumstance of his service, to include a knee injury during a period of active duty for training or inactive duty for training in 1994? 

(B)  Did the Veteran's left knee disorder worsen (i.e., increase in severity) during any later period of service?  If yes, was that worsening caused by the period of service or was the worsening due to the natural progress of the disease? 

How certain are you in your answer to question (B)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

In answering all questions (A) and (B), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

